--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this "Agreement," “Purchase Agreement,” or
“Securities Purchase Agreement”), dated as of February 21, 2012, by and among
Hybrid Coating Technologies Inc., a Nevada corporation, ("Company"), and
____________ (including its successors and assigns, the “Buyer”) (individually
the “Party” and collectively the “Parties”).

WHEREAS:

          A. The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 904 under Regulation S ("Regulation S") as promulgated by the United
States Securities and Exchange Commission (the “Commission” or the "SEC") under
the Securities Act of 1933, as amended (the "1933 Act");

          B. Buyer desires to purchase and the Company desires to issue and sell
in a private offering, upon the terms and conditions set forth in this
Agreement, convertible debentures (“Debenture” or “Debentures”) of the Company.
The aggregate Subscription Amount of this offering of the Debentures to the
Buyer shall be _______ U.S. Dollars (U.S. $_______) (the or “Subscription
Amount”) (collectively, the “Offering”);

          C. The outstanding principal amount of a Debenture may be converted at
the sole option of the Buyer, at any time after its issuance and in any event no
later than 36 (thirty-six) months from the date of issuance (“Maturity Date”)
into ___________ (_________) units of the Company (“Unit” or “Units”), at the
price of US $1.45 (“Conversion Price”) per Unit. Each Unit shall be comprised of
the following: (i) 1 (one) share of the Company’s common stock (“Share” or
“Shares”); and (ii) ½ (one half) of one stock purchase warrant. Each whole stock
purchase warrant (“Warrant”) is exercisable at any time prior to the Maturity
Date, at an exercise price of US $2.10 per Share, to purchase 1 (one) additional
Share.

          D The terms of the Debentures, including the terms on which the
Debentures may be converted into Common Stock, are set forth in the Debenture,
in the form attached hereto as Exhibit A;

          E. The terms of the Warrants including the terms on which the Warrants
may be converted into Common Stock, are set forth in the Form of Warrant, in the
form attached hereto as Exhibit B;

     NOW THEREFORE, the Company and the Buyer hereby agree as follows:

1

--------------------------------------------------------------------------------

1. PURCHASE AND SALE OF DEBENTURES AND WARRANTS.

          (a) Certain Definitions. The Company and the Buyer mutually agree to
the terms of each of the Transaction Documents. For purposes hereof:

     “1934 Act” shall mean the Securities Exchange Act of 1934.

     "Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the State of Nevada are authorized or required by law
or executive order to remain closed.

     “Common Stock” shall have the meaning set forth in Recital “C” above.

     “Common Stock Equivalents” means any securities of the Company which would
entitle the Buyer thereof to acquire, directly or indirectly, at any time Common
Stock, including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the Buyer thereof to receive, Common
Stock.

     “Conversion Shares” shall have the meaning set forth in Section 2(a) below.

     “Closing” shall occur around February 21, 2012.

     “Person” shall mean an individual, a limited liability company, a
partnership, a joint venture, an exempted company, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

     “Pre-Closing” shall occur upon the reception of the Purchase Price from the
Buyer to the Company.

     “Purchase Price” shall have the meaning set forth in Section 1(b)(ii)
below.

     “Securities” shall have the meaning set forth in Section 2(a) below.

2

--------------------------------------------------------------------------------

     “Transaction Documents” shall mean this Securities Purchase Agreement, the
Debenture, and any other agreements, if any, delivered together with this
Agreement or in connection herewith.

     “Underlying Shares” means the shares of Common Stock issuable upon
conversion or redemption of the Debentures, and issuable upon exercise of the
Warrants to be issued upon conversion or redemption of the Debentures and
issuable in lieu of the cash payment of interest on the Debentures in accordance
with their terms.

     “Warrants” shall have the meaning set forth in Recital “C” above.

     “Warrant Amount” shall mean the Warrant Amount.

     “Warrant Shares” shall have the meaning set forth in Section 2(a) below.

          (b) Purchase of Debentures. Upon the signing of this Agreement, the
Company shall sell to the Buyer and the Buyer agrees to purchase from the
Company Debentures in the aggregate principal amount equal to the Subscription
Amount. The Buyer acknowledges that at Pre-Closing the Company shall immediately
have the right to make full use of the Subscription Amount and that the delivery
of the Debentures by the Company to Buyer shall occur at Closing.

               (i) Form of Debenture. The Debenture shall be in the form
attached hereto as Exhibit A.

               (ii) Form of Payment. The aggregate purchase price for the
Debentures shall be equal to the Subscription Amount (“Purchase Price”). The
Purchase Price shall be deposited in the Company’s Account pursuant to Section
1(c) below).

               (iii) Pre-Closing Date. The Pre-Closing shall be defined as the
date of reception of the Purchase Price by the Company from Buyer.

               (iv) Closing Deliveries. The Closing deliveries required
hereunder and in Sections 4 and 5 below, shall be made as follows:

               On the Closing Date, the Company will deliver or cause to be
delivered to the Buyer (the “Company Documents”):

3

--------------------------------------------------------------------------------

                    (A) this Securities Purchase Agreement duly executed by the
Company,

                    (B) duly executed Debentures with a principal amount equal
to the Subscription Amount issued in the name of the Buyer,

          On the Pre-Closing Date, the Buyer shall deliver or cause to be
delivered to the Company the following (the “Buyer Documents”):

                    (A) this Securities Purchase Agreement duly executed by the
Buyer,

                    (B) the Buyer’s Subscription Amount by wire transfer or
cheque in accordance with Sub-section (c) below.

                    (C) The Buyer shall wire the subscription amount to the
following:

2. BUYER’S REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to
the Company that:

          (a) As of the date hereof, the Buyer is purchasing the Debenture and
the shares of Common Stock and Warrants issuable upon conversion of the
Debenture or otherwise pursuant to the Debenture and the other Transaction
Documents (such shares of Common Stock being collectively referred to herein as
the “Conversion Shares") and the Warrants and the shares of Common Stock
issuable upon exercise thereof (the "Warrant Shares" and, collectively with the
Debenture, Warrants and Conversion Shares, the "Securities") for its own
account.

          (b) The Buyer is an "accredited investor" as defined in Regulation D
of the 1933 Act and as further evidenced by the Accredited Investor Declaration,
in the form attached hereto as Exhibit D. The Buyer further represents and
warrants to the Company that the Buyer is not a "U.S. Person" as defined by
Regulation S of the Securities Act and is not acquiring the Shares for the
account or benefit of a U.S. Person.

4

--------------------------------------------------------------------------------

     A "U. S. Person" is defined by Regulation S of the Securities Act to be any
person who is:

Any natural person resident in the United States;

Any partnership or corporation organized or incorporated under the laws of the
United States;

i.

Any estate of which any executor or administrator is a U.S. person;

ii.

Any trust of which any trustee is a U.S. person;

iii.

Any agency or branch of a foreign entity located in the United States;

iv.

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

v.

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

vi.

Any partnership or corporation if:

A.

Organized or incorporated under the laws of any foreign jurisdiction; and

  B.

Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.

          (c) The Buyer acknowledges that the Buyer was not in the United States
at the time the offer to purchase the Securities was received.

          (d) The Buyer acknowledges that the Underlying Shares are "restricted
securities" within the meaning of the Securities Act and will be issued to the
Buyer in accordance with Regulation S of the Securities Act.

5

--------------------------------------------------------------------------------

          (e) The Buyer and the Company agree that if applicable, the Company
will refuse to register any transfer of the Underlying Shares not made in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, pursuant to an available exemption
from registration, or pursuant to this Agreement.

          (f) The Buyer agrees to resell the Underlying Shares only in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, or pursuant to an available exemption
from registration pursuant to the Securities Act.

          (g) The Buyer acknowledges and agrees that all certificates
representing the Underlying Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT".

          (h) Reliance On Exemptions. The Buyer understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

          (i) Information. The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer or its advisors. The Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigation
conducted by Buyer or any of its advisors or representatives shall modify, amend
or affect Buyer's right to rely on the Company's representations and warranties
contained in Section 3 below. The Buyer understands that its investment in the
Securities involves a significant degree of risk.

6

--------------------------------------------------------------------------------

          (j) Residency. The Buyer resides at the following address:

              _______________________________________________

              _______________________________________________

          (k) Knowledge And Experience. Buyer has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the investment in the Securities.

          (l) Independent Investment Decision. The Buyer has independently
evaluated the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and the Buyer confirms that it has not relied on the
advice of the Company and/or its legal counsel, consultants or representatives
in making such decision.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Buyer as follows:

          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation. The Company
has the power and the authority to own and operate its assets and carry on the
Business as is now being conducted.

          (b) The Company has all requisite corporate power and authority to
execute and deliver this Agreement and all other agreements to be entered into
in connection with the transactions contemplated herein and to which it is a
party, and to perform its obligations hereunder and thereunder.

          (c) The representations and warranties of the Company contained in
this Agreement, shall be true and correct in all material respects as of the
date when made and as of the date of Pre-Closing, date and of the Closing date
(collectively referred to as the “Closing Date”) as though made at such time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

7

--------------------------------------------------------------------------------

          (d) Upon issuance of any Underlying Shares upon conversion of the
Debenture and upon exercise of the Warrants and in accordance with their
respective terms, and receipt of the exercise price therefor, the Conversion
Shares and Warrant Shares, along with any other shares issued pursuant to the
terms of the Transaction Documents, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances and
shall not be subject to preemptive rights or other similar rights of
stockholders of the Company and will not impose personal liability upon the
Buyer thereof.

          (e) To the best knowledge of the Company, there is no action, suit,
claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the best knowledge of the Company, threatened against or affecting the Company,
or their officers or directors in their capacity as such. The Company is unaware
of any facts or circumstances which might give rise to any of the foregoing.

          (f) Neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any securities or solicited any offers to buy any securities under
circumstances that would require registration under the 1933 Act of the issuance
of the Securities to the Buyer.

          (g) The Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finder's fees or similar payments
relating to this Agreement or the transactions contemplated hereby. The Company
shall indemnify and hold harmless the Buyer, its employees, officers, directors,
agents, and partners, and their respective Affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorney's fees) and expenses suffered in respect of any such claimed or
existing fees.

4. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Debentures to the Buyer at the Closing is
subject to the satisfaction of each of the following conditions thereto at
Pre-Closing, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion:

          (a) The Buyer shall have executed the Transaction Documents requiring
Buyer’s signature, and delivered the same to the Buyer.

          (b) The Buyer shall have delivered the applicable Purchase Price in
accordance with Section 1(b) and 1 (c ) above.

8

--------------------------------------------------------------------------------

          (c) The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

          (d) No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
herein which prohibits the consummation of any of the transactions contemplated
by this Agreement.

5. CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE. The obligation of the Buyer
hereunder to purchase the Debenture at Pre-Closing is subject to the
satisfaction, of the following conditions:

          (a) The Company shall have executed this Agreement and delivered the
same to the Buyer.

          (b) No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
herein which prohibits the consummation of any of the transactions contemplated
by this Agreement.

          (c) The Company shall have received funds from the Buyer representing
the Purchase Price in an amount equal to the Subscription Amount.

     6. GOVERNING LAW; MISCELLANEOUS.

          (a) Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Nevada and shall be enforceable
exclusively in the courts thereof.

          (b) Counterparts; Signatures By Facsimile. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each Party and delivered to the other Party. This Agreement, once executed by
a Party, may be delivered to the other Party hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the Party so delivering this
Agreement.

9

--------------------------------------------------------------------------------

          (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

          (d) Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

          (e) Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and supersede all previous
communication, representation, or Agreements whether oral or written, between
the parties with respect to the matters covered herein. Except as specifically
set forth herein or therein, neither the Company nor the Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Agreement may only be modified in writing by both Parties. The Parties waive
the right to rely on any oral representations made by the other Party, whether
in the past or in the future, regarding the subject matter of the Agreement, the
instruments referenced herein or any other dealings between the Parties related
to investments or potential investments into the Company or any securities
transactions or potential securities transactions with the Company.

           (f) Notices. Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five (5) days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

If to the Company, to:   Attn: Joseph Kristul CEO, President and CEO            
   950 John Daly blvd., Suite 260,              Daly City, CA 94015

10

--------------------------------------------------------------------------------

If to the Buyer:

ATTN:                            

Each Party shall provide notice to the other Party of any change in address.

          (g) Successors And Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and assigns. Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing and subject to Section 2(e), Buyer may assign its
rights hereunder to any person that purchases Securities in a private
transaction from the Buyer or to any of its "Affiliates," as that term is
defined under the 1934 Act, without the consent of the Company.

          (h) Third Party Beneficiaries. This Agreement is intended for the
benefit of the Parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

     The undersigned acknowledges that this Agreement and the subscription
represented hereby shall not be effective unless accepted by the Company as
indicated below.

[INTENTIONALLY LEFT BLANK]

 

 

 

 

11

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned Buyer does represent and certify
under penalty of perjury that the foregoing statements are true and correct and
that the Buyer by the following signature executed this Agreement.

Dated this _______day of _________,2012.                               Your
Signature          PRINT EXACT NAME IN WHICH YOU WANT      THE SECURITIES TO BE
REGISTERED  

Buyer’s Subscription Amount: US$________

Principal Amount of Debentures Subscribed for: US$_________
(Subscription Amount)

Buyer’s Entity Type and Residency:                   DELIVERY INSTRUCTIONS:  
Name: Please Print   Please type or print address where your security is to be
delivered               ATTN.:___________________________________________  
Title/Representative Capacity (if applicable)                       Name of
Company You Represent (if applicable)                      Street Address      
            Place of Execution of this Agreement                      City,
State or Province, Country, Offshore Postal Code                                
     Phone Number (For Federal Express) and Fax Number (re: Notice)  

12

--------------------------------------------------------------------------------

THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF
$_______USD (“SUBSCRIPTION AMOUNT”) ON THIS _____DAY OF FEBRUARY 2012

  Hybrid Coating Technologies Inc.           By: /s/:Joseph Kristul   Print Name
:Joseph Kristul_   Title: President and CEO

13

--------------------------------------------------------------------------------